Title: From Thomas Jefferson to Peter Roche, 10 May 1807
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                        
                            Messrs. Roche freres
                            
                            Monticello May 10. 07.
                        
                        Your letter of Apr. 26. with the packet containing Marmontel & Cabanis are safely recieved. the work of the
                            latter author brings to my knolege another of his, of which I had never before heard ‘de la certitude de la medecine.’
                            perhaps you may have this also in your collection, in which case I should be glad to recieve it. I shall be at Washington
                            in the course of this week & shall hope to recieve there your catalogue. should it contain any thing more to my mind, I
                            will ask it & remit the amount of that & the articles last furnished together. I salute you with respect.
                        
                            Th: Jefferson
                            
                        
                    